 Case: 5:20-cv-00173-KKC Doc #: 16 Filed: 08/26/21 Page: 1 of 5 - Page ID#: 721




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF KENTUCKY
                                 CENTRAL DIVISION
                                    LEXINGTON

REBEKAH ROWE,                                          CIVIL ACTION NO. 5:20-173- KKC
      Plaintiff,

v.                                                           OPINION AND ORDER

KILOLO KIJAKAZI,
Acting Commissioner of Social Security
      Defendant.


                                            *********


        The plaintiff, Rebekah Rowe, brought this action pursuant to 42 U.S.C. § 405(g) to

obtain judicial review of an administrative decision denying her claim for disability insurance

benefits and supplemental security income. The Court, having reviewed the record, will affirm

the Commissioner’s decision.

       This Court’s review of the decision by the Administrative Law Judge (“ALJ”) is limited

to determining whether it “is supported by substantial evidence and was made pursuant to proper

legal standards.” Rabbers v. Comm'r Soc. Sec., 582 F.3d 647, 651 (6th Cir.2009). "A reviewing

court will affirm the Commissioner's decision if it is based on substantial evidence, even if

substantial evidence would also have supported the opposite conclusion." Gayheart v. Comm'r of

Soc. Sec., 710 F.3d 365, 374 (6th Cir. 2013)

       In denying Rowe's claim, the A LJ engaged in the five-step sequential process set forth in

the regulations under the Social Security Act (the “Act”). 20 C.F.R. § 404.1520(a)-(e). See, e.g.,

Walters v. Comm’r of Soc. Sec., 127 F.3d 525, 529 (6th Cir. 1997).
 Case: 5:20-cv-00173-KKC Doc #: 16 Filed: 08/26/21 Page: 2 of 5 - Page ID#: 722




       At step one, the ALJ determined that Rowe has not engaged in substantial gainful activity

since December 5, 2015, the alleged onset date. (Administrative Record (“AR”) at 13.)

       At step two, the ALJ determined that Rowe suffers from the severe impairments of

fibromyalgia, degenerative disc disease of the lumbar spine; degenerative joint disease in both

hands; and obesity. (AR at 14.)

       At step three, the ALJ found that Rowe does not have an impairment or combination of

impairments that meets or medically equals the severity of one of the listed impairments. (AR at

14.)

       Before proceeding to step four, the ALJ determined that Rowe has the residual functional

capacity (RFC) to perform “light work” as defined in 20 C.F.R. §§ 404.1567(b) and 416.967(b)

with the following exceptions:

               [She] can lift or carry and push or pull 20 pounds occasionally and
               10 pounds frequently; can stand or walk six hours out of an eight-
               hour workday; can sit six hours out of an eight-hour workday; can
               occasionally climb ramps or stairs; occasionally climb ladders,
               ropes or scaffolds; occasional stooping, kneeling, crouching, or
               crawling; avoid concentrated exposure to cold temperature
               extremes, vibration and hazards such as unprotected heights or
               dangerous machinery; frequently handling, fingering and feeling
               with bilateral upper extremities; frequently push or pull with
               bilateral lower extremities.
(AR at 15.)

       At step four, the ALJ determined that Rowe can perform past relevant work as a

receptionist and, thus, she is not disabled. (AR at 18.)

       The ALJ also went on to step five and determined that, considering the RFC described

above and Rowe's age, education, and work experience, there are jobs that exist in significant

numbers in the national economy that she can perform. For this reason also, the ALJ determined

that Rowe is not disabled. (AR 18-19.)
                                                  2
 Case: 5:20-cv-00173-KKC Doc #: 16 Filed: 08/26/21 Page: 3 of 5 - Page ID#: 723




       In this action, Rowe argues that the ALJ erred by failing to consider medical evidence

that supports 1) her fibromyalgia diagnosis; 2) her allegations regarding her neuropathy

diagnosis; and 3) her testimony regarding the limitations caused by her symptoms. (DE 13-1,

Mem. at 1-2.)

   Regarding fibromyalgia, Rowe complains that the ALJ died not mention the examinations

performed by Dr. Haider Abbas or Dr. Bison Jimenez (DE 13-1, Mem.at 11), both of whom are

rheumatologists. These medical records support that Rowe was diagnosed with fibromyalgia (DE

398, 567), but these examinations do no indicate that the fibromyalgia limits Rowe's ability to

perform any work-related functions. The ALJ found that Rowe suffers from fibromyalgia and

that it constitutes a severe impairment because it significantly limits her ability to perform basic

work activities. Taking these limitations into account, the ALJ restricted Rowe to only a reduced

range of light work. Rowe points to no evidence that would require greater limitations on her

ability to perform basic work activities.

   Regarding neuropathy, while the ALJ did not mention the term "neuropathy" in the opinion,

the ALJ did discuss Rowe's testimony that "the primary problem that prevents her from working

is the numbness, tingling, and continuous pain in her feet and hands." (AR 15.) Further, the ALJ

considered Rowe's vitamin B12 deficiency, which Dr. David Blake theorized was the cause of

Rowe's neuropathy. (AR 364, 416.) The ALJ determined that the vitamin deficiency caused no

more than minimal limitations in Rowe's ability to perform basic work activities. Rowe points to

no evidence that would require a finding that the vitamin deficiency caused greater limitations

than the ALJ assessed.

   Rowe complains that the ALJ failed to discuss the medical examinations conducted by Dr.

Blake and Dr. James Winkley and their determination that she reported decreased sensation in
                                                  3
 Case: 5:20-cv-00173-KKC Doc #: 16 Filed: 08/26/21 Page: 4 of 5 - Page ID#: 724




each office visit. (DE 13-1, Mem. at 13.) "Although required to develop the record fully and

fairly, an ALJ is not required to discuss all the evidence submitted, and an ALJ's failure to cite

specific evidence does not indicate that it was not considered." Craig v. Apfel, 212 F.3d 433, 436

(8th Cir. 2000). Further, Rowe points to nothing in these examinations that would require a

finding that she is more limited in the ability to perform work functions than the ALJ assessed.

   Moreover, when Rowe later went to the Cleveland Clinic to confirm the neuropathy

diagnosis, Dr. E. Pioro ruled out small fiber neuropathy as the cause of Rowe's symptom.

because her skin biopsy result was negative. He concluded the cause of her symptoms was

instead "central sensitization syndrome (manifest as fibromyalgia)." (AR 431.) As discussed,

Rowe cites no objective medical evidence that her fibromyalgia limits her ability to perform

work-related functions more than the ALJ assessed.

   Finally, Rowe complains that the ALJ improperly discounted her testimony regarding the

limitations caused by her symptoms. She argues that the ALJ failed to consider medical evidence

that indicated that she experienced widespread pain, tender points, and decreased sensation. The

ALJ, however, recognized that Rowe reported that she "experienced widespread pain throughout

her body, which included numbness in her hands and feed, as well as both lower extremities."

(AR 16.). The ALJ took this into account in assessing Rowe's RFC and concluding she could

perform a limited range of light work. The ALJ also properly considered Rowe's reported

activities including her testimony that she continues to do household chores and prepare meals.

   For these reasons, the Court finds that the ALJ’s opinion is supported by substantial

evidence. Accordingly, IT IS HEREBY ORDERED that:

   1. The plaintiff’s motion for summary judgment (DE 13) is DENIED;

   2. The defendant’s motion for summary judgment (DE 15) is GRANTED;
                                                  4
Case: 5:20-cv-00173-KKC Doc #: 16 Filed: 08/26/21 Page: 5 of 5 - Page ID#: 725




 3. The decision of the Commissioner is AFFIRMED pursuant to sentence four of 42 U.S.C.

    § 405(g) as it was supported by substantial evidence and was decided by proper legal

    standards; and

 4. A judgment will be entered contemporaneously with this order.

 Dated August 26, 2021




                                            5
